 



 

 

TRXADE GROUP, INC.

 

STOCKHOLDER AGREEMENT

 

January 1, 2018

 



 

 

   

 

 

TRXADE GROUP, INC.

 

STOCKHOLDER AGREEMENT

 

This Stockholder Agreement (this “Agreement”) is made as of January 1, 2019 by
and among Trxade Group, Inc., a Delaware corporation (the “Company”), the
persons and entities listed on Exhibit A (each an “Investor,” and collectively,
the “Investors”) and the persons and entities listed on Exhibit B (each an
“Existing Stockholder,” and collectively, the “Existing Stockholders”). The
Existing Stockholders and the Investors are referred to herein collectively as
the “Voting Parties.”

 

RECITALS

 

WHEREAS, the Company proposes to sell shares of the Company’s Common Stock,
$0.0001 par value per share (“Common Stock”) to the Investors pursuant to the
Letter Agreement (the “Letter Agreement”) and Subscription Agreement (the
“Subscription Agreement”), in addition to other documents, of even date
herewith, involving SyncHealth MSO, LLC and the Company (the “Transaction”).

 

WHEREAS, as a condition to the Transaction, the Voting Parties have agreed to
enter into this Agreement as set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1

 

VOTING

 

1.1 General. During the term of this Agreement, the Voting Parties each agree to
vote all shares of the Company’s voting securities (at a regular or special
meeting of stockholders or by written consent) now or hereafter owned or
acquired by them, whether beneficially or otherwise, or as to which they have
voting power (the “Shares”) in accordance with the provisions of this Agreement.

 

Section 2

 

ELECTION OF DIRECTORS

 

2.1 Voting. During the term of this Agreement, each Voting Party agrees to vote
all Shares in such manner as may be necessary to elect (and maintain in office)
as members of the Company’s board of directors the following individuals:

 

(a) Two (2) Founder Designees (as defined below) as the Founder Directors; and

 

(b) Two (2) or Three (3) Independent Designees (as defined below), as determined
by the Founder Directors.

 

 -1- 

 

 

(c) Size of the Board. Each of the Voting Parties agrees to vote, or cause to be
voted, all Shares (as defined below) held by such Stockholder, or over which
such Stockholder has voting power or control, from time to time and at all
times, in whatever manner as shall be necessary to ensure that the size of the
Board shall be set and remain at four (4) directors, or if requested by the
holders of a majority of the Shares of Common Stock held by the Founders, up to
five (5) directors. For purposes of this Agreement, the term “Shares” shall mean
and include any securities the holders of which are entitled to vote for members
of the Board, including without limitation, all shares of Common Stock, any
preferred stock of the Company and any other securities convertible or
exchangeable for shares of Common Stock or voting capital stock of the Company,
by whatever name called, whether now held or subsequently acquired, however
acquired, whether through purchase, gift, stock splits, stock dividends,
reclassifications, recapitalizations, similar events or otherwise.

 

2.2 Designation of Directors. The designees to the Company’s board of directors
described above (each a “Designee”) shall be selected as follows:

 

(a) The two “Founder Designees” shall be, for so long as Suren Ajjarapu and
Prashant Patel (collectively, the “Founders”) directly hold at least fifty
percent (50%) of the shares of Common Stock held by the Founders immediately
after the Closing as defined in the Subscription Agreement (as adjusted for any
stock dividend, stock split, combination of shares, reorganization,
recapitalization, reclassification or other similar event), two (2) individuals
designated by the holders of a majority of the Shares of Common Stock held by
the Founders, which individuals shall initially be Suren Ajjarapu and Prashant
Patel.

 

(b) The two to three “Independent Designees” shall be, for so long as Suren
Ajjarapu and Prashant Patel (collectively, the “Founders”) directly hold at
least fifty percent (50%) of the shares of Common Stock held by the Founders
immediately after the Closing as defined in the Subscription Agreement (as
adjusted for any stock dividend, stock split, combination of shares,
reorganization, recapitalization, reclassification or other similar event), two
(2) or three (3) individuals (as determined by the Founders) designated by the
holders of a majority of the Shares of Common Stock held by the Founders, which
individuals shall initially be Donald Fell and Michael Peterson.

 

For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

2.3 Current Designees. For the purpose of this Agreement, the directors of the
Company shall be deemed to include the following Designees:

 

(a) The Founder Designees: Suren Ajjarapu and Prashant Patel.

 

(b) The Independent Designees Michael Peterson and Donald Fell.

 

 -2- 

 

 

2.4 Changes in Designees. From time to time during the term of this Agreement,
Founders may select a change to the Designee pursuant to this Agreement may, in
their sole discretion:

 

(a) notify the Company in writing of an intention to remove from the Company’s
board of directors any incumbent Designee who occupies a board seat for which
such Voting Parties are entitled to designate the Designee; or

 

(b) notify the Company in writing of an intention to select a new Designee for
election to a board seat for which such Voting Parties are entitled to designate
the Designee (whether to replace a prior Designee or to fill a vacancy in such
board seat).

 

In the event of such an initiation of a removal or selection of a Designee under
this section, the Company shall take such reasonable actions as are necessary to
facilitate such removals or elections, including, without limitation, soliciting
the votes of the appropriate stockholders, and the Voting Parties shall vote
their Shares to cause: (a) the removal from the Company’s board of directors of
the Designee or Designees so designated for removal; and (b) the election to the
Company’s board of directors of any new Designee or Designees so designated.

 

2.5 No Liability for Election of Recommended Director. Subject to Section 2.6,
none of the parties and no officer, director, member, stockholder, partner,
employee or agent of any party makes any representation or warranty as to the
fitness or competence of the nominee of any party hereunder to serve on the
board of directors by virtue of such party’s execution of this Agreement or by
the act of such party in voting for such nominee pursuant to this Agreement.

 

2.6 No “Bad Actor” Disqualification. Each party to this Agreement with the right
to designate or participate in the designation of a director as specified above
hereby represents and warrants to the Company that, to such party’s knowledge,
none of the “bad actor” disqualifying events described in Rule
506(d)(1)(i)-(viii) promulgated under the Securities Act of 1933, as amended
(the “Securities Act”) (each, a “Disqualification Event”), is applicable to such
party’s initial designee named above except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. Any director designee to whom any Disqualification Event is
applicable, except for a Disqualification Event as to which Rule 506(d)(2)(ii)
or (iii) or (d)(3) is applicable, is hereinafter referred to as a “Disqualified
Designee”. Each party to this Agreement with the right to designate or
participate in the designation of a director as specified above hereby covenants
and agrees (A) not to designate or participate in the designation of any
director designee who, to such party’s knowledge, is a Disqualified Designee and
(B) that in the event such party becomes aware that any individual previously
designated by any such party is or has become a Disqualified Designee, such
party shall as promptly as practicable take such actions as are necessary to
remove such Disqualified Designee from the Company’s board of directors and
designate a replacement designee who is not a Disqualified Designee.

 

2.7 Vote to Increase Authorized Common Stock for stock split, or reverse stock
split. Each Voting Party agrees to vote all Shares in such manner as may be
necessary to increase the number of authorized shares of Common Stock from time
to time to ensure that there will be sufficient shares of Common Stock available
(i) for conversion of all of the shares of Preferred Stock outstanding at any
given time, (ii) for obligations of the Company, or (iii) as otherwise
determined by the Founders. Each Voting Party agrees to vote all Shares in such
manner as may be necessary for a stock split or reverse stock split, if
requested by the Founders.

 

 -3- 

 

 

2.8 Insider Trading Policy. The Investors shall abide by the Company’s Insider
Trading Policy, as amended from time to time.

 

Section 3

 

DRAG-ALONG RIGHTS

 

3.1 Drag-Along Rights. If (i) the Company’s board of directors and (ii) both
Founders approve a Change of Control Transaction (as defined below), each of the
Investors and the Existing Stockholders agree (i) to vote all Shares held by
such Investor or Existing Stockholder in favor of such Change of Control
Transaction, (ii) to sell or exchange all Shares and any other capital stock of
the Company then held by such Investor or Existing Stockholder pursuant to the
terms and conditions of such Change of Control Transaction, (iii) to execute and
deliver all related documentation and take such other action in support of the
Change of Control Transaction as shall be reasonably requested by the Company or
the Investors holding a majority of the Shares held by all Investors in order to
carry out the terms and provision of this Section 3.1, (iv) not to deposit, and
to cause their affiliates not to deposit, except as provided in this Agreement,
any Shares of the Company owned by such party or affiliate in a voting trust or
subject any Shares to any arrangement or agreement with respect to the voting of
such Shares, unless specifically requested to do so by the acquiror in
connection with the Change of Control Transaction, and (v) to refrain from
exercising (and each Investor or Existing Stockholder hereby waives) any
dissenters’ rights or rights of appraisal under applicable law at any time with
respect to such Change of Control Transaction, subject to the following
conditions:

 

(a) no Investor or Existing Stockholder shall be required to make any
representation, covenant or warranty in connection with the Change of Control
Transaction, other than as to (i) such Investor’s or Existing Stockholder’s
ownership and authority to sell, free of liens, claims and encumbrances, the
capital stock of the Company proposed to be sold by such Investor or Existing
Stockholder, respectively, (ii) the obligations of the Investor or Existing
Stockholder in connection with the Change of Control Transaction have been duly
authorized, if applicable, (iii) the documents to be entered into by the
Investor or Existing Stockholder have been duly executed by the Investor or
Existing Stockholder, as applicable, and delivered to the acquirer and are
enforceable against the Investor or Existing Stockholder, as applicable, in
accordance with their respective terms, and (iv) neither the execution and
delivery of documents to be entered into in connection with the Change of
Control Transaction, nor the performance of the Investor’s or Existing
Stockholder’s obligations thereunder, will cause a breach or violation of (I)
the terms of any charter document or material agreement of an Investor or
Existing Stockholder or (II) judgment, order or decree of any court or
governmental agency to which such Investor or Existing Stockholder is subject;
provided, that such Investor or Existing Stockholder shall be entitled to make
appropriate disclosures to the extent necessary to make any such representations
or warranties accurate;

 

 -4- 

 

 

(b) no Investor or Existing Stockholder shall be liable for the inaccuracy of
any representation or warranty made by any other party in connection with the
Change of Control Transaction, other than the Company (except to the extent that
funds may be paid out of an escrow established to cover breach of
representations, warranties and covenants of the Company as well as breach by
any stockholder of any of identical representations, warranties and covenants
provided by all stockholders);

 

(c) the liability for indemnification, if any, of such Investor or Existing
Stockholder in the Change of Control Transaction and for the inaccuracy of any
representations and warranties made by the Company or its stockholders in
connection with such Change of Control Transaction, is several and not joint
with any other Investor or Existing Stockholder (except to the extent that funds
may be paid out of an escrow established to cover breach of representations,
warranties and covenants of the Company as well as breach by any stockholder of
any of identical representations, warranties and covenants provided by all
stockholders);

 

(d) liability shall be limited to such Investor’s or Existing Stockholder’s
applicable share (determined based on the respective proceeds payable to each
Investor and Existing Stockholder in connection with such Change of Control
Transaction in accordance with the provisions of the amended and restated
certificate of incorporation) of a negotiated aggregate indemnification amount
that applies equally to all Investors and Existing Stockholders but that in no
event exceeds such Investor’s or Existing Stockholder’s pro rata share of an
escrow or other holdback; provided, that with respect to claims related to fraud
by any Investor or Existing Stockholder, liability with respect thereto need not
be limited as to such Investor or Existing Stockholder;

 

(e) upon the consummation of the Change of Control Transaction (i) each holder
of each class or series of the Company’s stock will receive the same form of
consideration for their shares of such class or series as is received by other
holders in respect of their shares of such same class or series of stock, (ii)
each holder of a series of Preferred Stock will receive the same amount of
consideration per share of such series of Preferred Stock as is received by
other holders in respect of their shares of such same series, (iii) each holder
of Common Stock will receive the same amount of consideration per share of
Common Stock as is received by other holders in respect of their shares of
Common Stock, and (iv) the aggregate consideration receivable by all holders of
the Preferred Stock and Common Stock shall be allocated among the holders of
Preferred Stock and Common Stock on the basis of the relative liquidation
preferences to which the holders of each respective series of Preferred Stock
and the holders of Common Stock are entitled in a Deemed Liquidation Transaction
(assuming for this purpose that the Change of Control Transaction is a Deemed
Liquidation Transaction) in accordance with the amended and restated certificate
of incorporation in effect immediately prior to the Change of Control
Transaction; and

 

(f) each class and series of capital stock of the Company will be entitled to
receive the same form of consideration (and be subject to the same indemnity and
escrow provisions) as a result of such Change of Control Transaction.

 

3.2 Covenants of the Company. The Company agrees to use its best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the parties enjoy the benefits of this
Agreement. Such actions include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
in this Agreement.

 

 -5- 

 

 

3.3 Irrevocable Proxy and Power of Attorney. Each Voting Party hereby
constitutes and appoints as the proxies of such party and hereby grants a power
of attorney to the Founder Directors and any other designee of the Investors
holding a majority of the Shares held by all Investors, and each of them, with
full power of substitution, solely with respect to the following matters:
election of persons as members of the Company’s board of directors in accordance
with Section 2.1, votes to increase authorized shares pursuant to Section 2.7
and votes regarding any Sale of the Company in accordance with the terms of
Section 3.1, and hereby authorizes each of them to represent and vote, if and
only if such party (i) fails to vote, or (ii) attempts to vote (whether by
proxy, in person or by written consent), in a manner which is inconsistent with
the terms of this Agreement, all of such party’s Shares in favor of the election
of persons as members of the Company’s board of directors determined pursuant to
and in accordance with the terms and provisions of this Agreement or the
increase of authorized shares or approval of any Change of Control Transaction
pursuant to and in accordance with the terms and provisions of Sections 2.7 and
3.1, respectively, of this Agreement or to take any action necessary to effect
Sections 2.7 and 3.1, respectively, of this Agreement. Each of the proxy and
power of attorney granted pursuant to the immediately preceding sentence is
given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, each is coupled with an interest and shall be irrevocable unless and
until this Agreement terminates or expires pursuant to Section 4.1. Each Voting
Party hereto hereby revokes any and all previous proxies or powers of attorney
with respect to the Shares and shall not hereafter, unless and until this
Agreement terminates or expires pursuant to Section 4.1, purport to grant any
other proxy or power of attorney with respect to any of the Shares, deposit any
of the Shares into a voting trust or enter into any agreement (other than this
Agreement), arrangement or understanding with any person, directly or
indirectly, to vote, grant any proxy or give instructions with respect to the
voting of any of the Shares, in each case, with respect to any of the matters
set forth in this Section 3.3.

 

3.4 Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, each party shall be entitled (in
addition to any other remedy to which such party may be entitled at law or in
equity) to injunctive relief, including specific performance, to enforce such
obligations, without the posting of any bond and if any action should be brought
in equity to enforce any of the provisions of this Agreement, none of the
parties hereto shall raise the defense that there is an adequate remedy at law

 

 -6- 

 

 

Section 4

 

TERMINATION

 

4.1 Termination. This Agreement shall terminate upon the earlier of (i) a Change
of Control Transaction (as defined below); (ii) with respect to any Founder,
when said Founder holds less than fifty percent (50%) of the shares of Common
Stock directly held by such Founder immediately after the Closing as defined in
the Subscription Agreement (as adjusted for any stock dividend, stock split,
combination of shares, reorganization, recapitalization, reclassification or
other similar event), or (iv) termination of this Agreement in accordance with
Section 7.10. “Change of Control Transaction” means either (a) the acquisition
of the Company by another entity by means of any transaction or series of
related transactions to which the Company is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of related transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction or
series of related transactions retain, immediately after such transaction or
series of related transactions, as a result of shares in the Company held by
such holders prior to such transaction or series of related transactions, at
least a majority of the total voting power represented by the outstanding voting
securities of the Company or such other surviving or resulting entity (or if the
Company or such other surviving or resulting entity is a wholly-owned subsidiary
immediately following such acquisition, its parent); or (b) a sale, lease or
other disposition of all or substantially all of the assets of the Company and
its subsidiaries taken as a whole by means of any transaction or series of
related transactions, except where such sale, lease or other disposition is to a
wholly-owned subsidiary of the Company.

 

Section 5

 

ADDITIONAL SHARES

 

5.1 Additional Shares. In the event that subsequent to the date of this
Agreement any shares or other securities (other than pursuant to a Change of
Control Transaction) are issued on, or in exchange for, any of the Shares by
reason of any stock dividend, stock split, consolidation of shares,
reclassification or consolidation involving the Company, such shares or
securities shall be deemed to be Shares for purposes of this Agreement.

 

5.2 Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit C. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Voting Party. The Company shall not permit the transfer of
the Shares subject to this Agreement on its books or issue a new certificate
representing any such Shares unless and until such transferee shall have
complied with the terms of this Section 5.2. Each certificate instrument or book
entry representing the Shares subject to this Agreement if issued on or after
the date of this Agreement shall be notated by the Company with the legend set
forth in Section 6.1.

 

 -7- 

 

 

Section 6

 

RESTRICTIVE LEGEND

 

6.1 Restrictive Legend. Each certificate representing any of the Shares subject
to this Agreement shall be marked by the Company with a legend reading
substantially as follows:

 

THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A STOCKHOLDER AGREEMENT (A COPY OF
WHICH MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH
SHARES THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL
BECOME BOUND BY ALL THE PROVISIONS OF SAID STOCKHOLDER AGREEMENT.

 

Section 7

 

MISCELLANEOUS

 

7.1 Certain Definitions. Shares “held” by a Voting Party shall mean any Shares
directly or indirectly owned (of record or beneficially) by such Voting Party or
as to which such Voting Party has voting power. “Vote” shall include any
exercise of voting rights whether at an annual or special meeting or by written
consent or in any other manner permitted by applicable law. A “majority of
shares” or a “majority-in-interest” of either (i) Existing Stockholders or (ii)
the Investors shall mean the holders of a majority of the Common Stock
(determined on an as-converted basis) then held by such group.

 

7.2 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail (if to a Voting
Party) or otherwise delivered by hand, messenger or courier service addressed:

 

(a) if to a Voting Party, to the Voting Party’s address, facsimile number or
electronic mail address as shown in the exhibits to this Agreement or in the
Company’s records, as may be updated in accordance with the provisions hereof,
or, until any such Voting Party so furnishes an address, facsimile number or
electronic mail address to the Company, then to the address, facsimile number or
electronic mail address of the last holder of the relevant Shares for which the
Company has contact information in its records; or

 

(b) if to the Company, to the attention of the Chief Executive Officer of the
Company at 3840 Land O’ Lakes Blvd., Land O’ Lakes, FL 34639, or at such other
current address as the Company shall have furnished to the Voting Parties.

 

Each such notice or other communication shall for all purposes of this Agreement
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered (or if sent via a nationally-recognized
overnight courier service, freight prepaid, specifying next-business-day
delivery, one business day after deposit with the courier), or (ii) if sent via
mail, at the earlier of its receipt or five days after the same has been
deposited in a regularly-maintained receptacle for the deposit of the United
States mail, addressed and mailed as aforesaid, or (iii) if sent via facsimile,
upon confirmation of facsimile transfer or, if sent via electronic mail, upon
confirmation of delivery when directed to the relevant electronic mail address,
if sent during normal business hours of the recipient, or if not sent during
normal business hours of the recipient, then on the recipient’s next business
day. In the event of any conflict between the Company’s books and records and
this Agreement or any notice delivered hereunder, the Company’s books and
records will control absent fraud or error.

 

 -8- 

 

 

7.3 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties. The Company shall not permit the transfer of any
Shares on its books or issue a new certificate representing any Shares unless
and until the person to whom such security is to be transferred shall have
executed a written agreement pursuant to which such person becomes a party to
this Agreement and agrees to be bound by all the provisions hereof as if such
person was a Voting Party, and Existing Stockholder or Investor, as applicable,
hereunder.

 

7.4 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of Delaware as applied to agreements entered into
among Delaware residents to be performed entirely within Delaware, without
regard to principles of conflicts of law.

 

7.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

7.6 Further Assurances. Each party agrees to execute and deliver, by the proper
exercise of its corporate, limited liability company, partnership or other
powers, all such other and additional instruments and documents and do all such
other acts and things as may be necessary to more fully effectuate this
Agreement.

 

7.7 Entire Agreement. This Agreement and the exhibits hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and supersedes in its entirety the Prior Agreement, which shall
have no further force and effect. No party shall be liable or bound to any other
party in any manner with regard to the subjects hereof or thereof by any
warranties, representations or covenants except as specifically set forth
herein.

 

7.8 Not a Voting Trust. This Agreement is not a voting trust governed by Section
218 of the Delaware General Corporation Law and should not be interpreted as
such.

 

7.9 Specific Performance. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party, that this Agreement shall be specifically enforceable,
and that any breach or threatened breach of this Agreement shall be the proper
subject of a temporary or permanent injunction or restraining order. Further,
each party waives any claim or defense that there is an adequate remedy at law
for such breach or threatened breach.

 

7.10 Amendment. Except as expressly provided herein, neither this Agreement nor
any term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Agreement and signed by (i) the Company,
(ii) the Founders holding at least a majority of the Shares then held by the
Founders, and (iii) the Investors holding at least a majority of the Shares held
by all Investors (determined on an as-converted basis); provided, however, that
additional Existing Stockholders pursuant to Section 7.11 may become parties to
this Agreement without any amendment of this Agreement pursuant to this
paragraph or any consent or approval of any other Voting Party. Any such
amendment, waiver, discharge or termination effected in accordance with this
paragraph shall be binding upon the Company and each Voting Party that has
entered into this Agreement and their respective successors and permitted
assigns, whether or not such party, successor or assignee entered into or
approved such amendment, waiver, discharge or termination. Each Voting Party
acknowledges that by the operation of this paragraph (and subject to the
limitations herein), (i) the Company, (ii) the Founders holding at least a
majority of the Shares then held by the Founders, and (iii) the Investors
holding a majority of the Shares (determined on an as-converted basis) held by
all Investors will collectively have the right and power to diminish or
eliminate the rights of such Voting Party under this Agreement. The Company
shall give prompt written notice of any amendment, waiver, discharge or
termination hereunder to any party hereto that did not consent in writing to
such amendment, waiver, discharge or termination.

 

 -9- 

 

 

7.11 No Waiver. The failure or delay by a party to enforce any provision of this
Agreement will not in any way be construed as a waiver of any such provision or
prevent that party from thereafter enforcing any other provision of this
Agreement. The rights granted both parties hereunder are cumulative and will not
constitute a waiver of either party’s right to assert any other legal remedy
available to it.

 

7.12 Jurisdiction and Venue. With respect to any disputes arising out of or
related to this Agreement, the parties consent to the exclusive jurisdiction of,
and venue in, Court of Chancery in the State of Delaware. Each of the parties
also agrees that the jurisdiction over the person of such parties and the
subject matter of such dispute shall be effected by the mailing of process or
other papers in connection with any such action in the manner provided for in
Section 7.2 or in such other manner as may be lawful, and that service in such
manner shall constitute valid and sufficient service of process.

 

7.13 Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

7.14 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

7.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals.

 

7.16 Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT.

 

[Signature page follows]

 

 -10- 

 

 

The parties are signing this Stockholder Agreement as of the date stated in the
introductory clause.

 



  TRXADE GROUP, INC.   a Delaware corporation         By:     Name: Suren
Ajjarapu, CEO

 



Signature Page to Stockholder Agreement

 

   

 

 

The parties are signing this Stockholder Agreement as of the date stated in the
introductory clause.

 



INVESTOR:         By:     Name:     Title: Authorized Officer  



 

Signature Page to Stockholder Agreement

 

   

 

 

The parties are signing this Stockholder Agreement as of the date stated in the
introductory clause.

 



    EXISTING STOCKHOLDER:           SUREN AJJARAPU           By:
                                       PRASHANT PATEL             By:
                                        

 

Signature Page to Stockholder Agreement

 

   

 

 

EXHIBIT C

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Stockholder Agreement dated as of January 1, 2019 (the
“Agreement”), by and among the Company, the Investors and the Existing
Stockholders, as such Agreement may be amended or amended and restated
hereafter. Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement. By
the execution of this Adoption Agreement, the Holder agrees as follows.

 

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”)[ or options, warrants, or
other rights to purchase such Stock (the “Options”)], for one of the following
reasons (Check the correct box):

 

  [  ] As a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Holder shall be
considered an “Investor” and a “Voting Party” for all purposes of the Agreement.
        [  ] As a transferee of Shares from a party in such party’s capacity as
a “Existing Stockholder” bound by the Agreement, and after such transfer, Holder
shall be considered a “Existing Stockholder” and a “Voting Party” for all
purposes of the Agreement.         [  ] As a new Investor in accordance with
Section 5.1 of the Agreement, in which case Holder will be an “Investor” and a
“Voting Party” for all purposes of the Agreement.

 

1.2 Agreement. Holder hereby (a) agrees that the Stock, and any other shares of
capital stock or securities required by the Agreement to be bound thereby, shall
be bound by and subject to the terms of the Agreement and (b) adopts the
Agreement with the same force and effect as if Holder were originally a party
thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address or facsimile number listed below Holder’s signature
hereto.

 

HOLDER:     ACCEPTED AND AGREED:

 

By:     TRXADE GROUP, INC.

 

Name and Title of Signatory  

 

Address:     By:  

 

      Title:  

 

Facsimile Number:    

 

   

 

 